Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 4, 10-13, 16, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Toma et al., US Patent Application (20160142714), hereinafter “Toma”

Regarding claim 1 Toma teaches a method, comprising: 
receiving data indicative of a characteristic of a display device Video decoder 401 decodes the video stream, which is a coded stream of video, to generate the video signal (first video signal), and outputs the obtained video signal to DR converter 405. [Toma para 0142]; 
regarding the dynamic range, HDR (High Dynamic Range) attracts attention as a scheme that supports a luminance range with an extended maximum luminance value for representing bright light including specular reflection light that cannot be represented by current TV signals with brightness more similar to actual brightness while maintaining dark area gradation in conventional video. [Toma para 0094] 
adapting the content item to a display color space high resolution of video through introduction of 4K, consideration is given to high definition of video through extension of a dynamic range, enlargement of a color gamut, and addition or improvement of a frame rate. [Toma para 0093] and the intended display parameter based on the data indicative of the intended adaptation technique in an HDR-enabled video, luminance of the video includes a luminance value within the luminance range of HDR. A luminance signal obtained through quantization of the luminance value of the video is referred to as an HDR signal. In an SDR-enabled video, luminance of the video includes a luminance value within the luminance range of SDR. A luminance signal obtained through quantization of the luminance value of the video is referred to as an SDR signal. [Toma para 0096]; 
modifying the intended display parameter of the adapted content item based on the characteristic of the display device to obtain a modified display parameter The luminance signal indicating luminance in this example is an HDR-enabled HDR signal. An image after grading is quantized by inverse EOTF of HDR, and the code value corresponding to the luminance value of the image is determined. Processing such as image coding is performed based on this code value, and a video stream is generated. During playback, a decoding result of the stream is converted into a linear signal through inverse quantization based on EOTF of HDR, and the luminance value for each pixel is restored  [Toma para 0100]; and
displaying the content item on the display device based on the modified display parameter. By using this luminance value and metadata, a video conversion processor performs conversion into the luminance value that can be displayed by a video display unit, so that the video display unit can display the HDR video. For example, when peak luminance of an original HDR video is 2,000 nit and peak luminance of the video display unit is 800 nit, the luminance may be lowered through conversion. [Toma para 0101]

Regarding claim 4 Toma teaches everything above (see claim 1). In addition Toma teaches wherein the modified display parameter is associated with a common compositing space, the method further comprising adjusting the modified display parameter associated with the common compositing space The HDR metadata that is input into data output apparatus 400 includes characteristic data indicating the mastering characteristic of the HDR signal, and conversion auxiliary data indicating a tone mapping method for converting the HDR signal into the SDR signal or converting the dynamic range of the HDR signal. These two types of metadata are stored as the static HDR metadata or the dynamic HDR metadata, as described in FIG. 5 and FIG. 6. Furthermore, the static HDR metadata is stored in at least one of the content management information and the video stream [Toma para 0140] based on a user setting FIG. 25 is a diagram illustrating the display method of the user guidance menu that allows selection of the processing method at a time of performing the conversion processing from HDR stored within a disc to SDR. [Toma para 0239]

Regarding claim 10 Toma teaches a non-transitory program storage device comprising instructions stored thereon a computer program, or a computer-readable recording medium such as a CD-ROM, or may be implemented using any combination of a system, a method, an integrated circuit, a computer program, and a computer-readable recording medium.  [Toma para 0084] to cause one or more processors the converter may include a basic processor that performs processing common to the one or more second conversion modes [Toma para 0060] to: receive a first content item encoded with a first intended adaptation technique for a first intended viewing environment regarding the dynamic range, HDR (High Dynamic Range) attracts attention as a scheme that supports a luminance range with an extended maximum luminance value for representing bright light including specular reflection light that cannot be represented by current TV signals with brightness more similar to actual brightness while maintaining dark area gradation in conventional video. [Toma para 0094]  
 receive a second content item encoded with a second intended adaptation technique for a second intended viewing environment The static HDR metadata further includes information indicating the luminance value in the video signal with predetermined reference brightness, or information indicating a point from which the characteristic in EOTF changes. For example, the static HDR metadata includes information indicating the luminance value corresponding to white color in the video signal (diffuse white value). [[Toma para 0113]; 
adapt the first content item to a display color space high resolution of video through introduction of 4K, consideration is given to high definition of video through extension of a dynamic range, enlargement of a color gamut, and addition or improvement of a frame rate. [Toma para 0093] and the first intended viewing environment based on the first intended adaptation technique in an HDR-enabled video, luminance of the video includes a luminance value within the luminance range of HDR. A luminance signal obtained through quantization of the luminance value of the video is referred to as an HDR signal. I [Toma para 0096]; 
adapt the second content item to the display color space high resolution of video through introduction of 4K, consideration is given to high definition of video through extension of a dynamic range, enlargement of a color gamut, and addition or improvement of a frame rate. [Toma para 0093] and the second intended viewing environment based on the second intended adaptation technique In an SDR-enabled video, luminance of the video includes a luminance value within the luminance range of SDR. A luminance signal obtained through quantization of the luminance value of the video is referred to as an SDR signal. [Toma para 0096]; transition the adapted first and second content items to a display viewing environment The luminance signal indicating luminance in this example is an HDR-enabled HDR signal. An image after grading is quantized by inverse EOTF of HDR, and the code value corresponding to the luminance value of the image is determined. Processing such as image coding is performed based on this code value, and a video stream is generated. During playback, a decoding result of the stream is converted into a linear signal through inverse quantization based on EOTF of HDR, and the luminance value for each pixel is restored  [Toma para 0100]; and cause the adapted first and second content items transitioned to the display viewing environment to be displayed on a display device. By using this luminance value and metadata, a video conversion processor performs conversion into the luminance value that can be displayed by a video display unit, so that the video display unit can display the HDR video. For example, when peak luminance of an original HDR video is 2,000 nit and peak luminance of the video display unit is 800 nit, the luminance may be lowered through conversion. [Toma para 0101]

Regarding claim 11 Toma teaches everything above (see claim 10). In addition Toma teaches further comprising instructions to cause the processors to apply a system adaptation to the adapted first and second content items transitioned to the display viewing environment. the converter may include a basic processor that performs processing common to the one or more second conversion modes [Toma para 0060]

Regarding claim 12 Toma teaches everything above (see claim 11). In addition Toma teaches further comprising instructions to cause the processors to adjust the system adaptation The HDR metadata that is input into data output apparatus 400 includes characteristic data indicating the mastering characteristic of the HDR signal, and conversion auxiliary data indicating a tone mapping method for converting the HDR signal into the SDR signal or converting the dynamic range of the HDR signal. These two types of metadata are stored as the static HDR metadata or the dynamic HDR metadata, as described in FIG. 5 and FIG. 6. Furthermore, the static HDR metadata is stored in at least one of the content management information and the video stream [Toma para 0140] based on a user setting FIG. 25 is a diagram illustrating the display method of the user guidance menu that allows selection of the processing method at a time of performing the conversion processing from HDR stored within a disc to SDR. [Toma para 0239]

Regarding claim 13 Toma teaches everything above (see claim 11). In addition Toma teaches further comprising instructions to cause the processors to adjust the system adaptation based on ambient light conditions surrounding the display device. regarding the dynamic range, HDR (High Dynamic Range) attracts attention as a scheme that supports a luminance range with an extended maximum luminance value for representing bright light including specular reflection light that cannot be represented by current TV signals with brightness more similar to actual brightness while maintaining dark area gradation in conventional video [Toma para 0094] A normal SDR TV, whose input signal is 100 nit, has capability of visual representation of 200 nit or more adapted to viewing environments (dark room: cinema mode, bright room: dynamic mode, etc.). [Toma para 0295]

, a computer program, or a computer-readable recording medium such as a CD-ROM, or may be implemented using any combination of a system, a method, an integrated circuit, a computer program, and a computer-readable recording medium.  [Toma para 0084] the converter may include a basic processor that performs processing common to the one or more second conversion modes [Toma para 0060]
wherein the processors are configured to execute instructions causing the processors to: receive data indicative of a preferred adaptation technique and an intended display parameter for a content item ; regarding the dynamic range, HDR (High Dynamic Range) attracts attention as a scheme that supports a luminance range with an extended maximum luminance value for representing bright light including specular reflection light that cannot be represented by current TV signals with brightness more similar to actual brightness while maintaining dark area gradation in conventional video. [Toma para 0094] 
	adapt the content item to a display color space high resolution of video through introduction of 4K, consideration is given to high definition of video through extension of a dynamic range, enlargement of a color gamut, and addition or improvement of a frame rate. [Toma para 0093] and 
the intended display parameter based on the preferred adaptation technique in an HDR-enabled video, luminance of the video includes a luminance value within the luminance range of HDR. A luminance signal obtained through quantization of the luminance value of the video is referred to as an HDR signal. In an SDR-enabled video, luminance of the video includes a luminance value within the luminance range of SDR. A luminance signal obtained through quantization of the luminance value of the video is referred to as an SDR signal. [Toma para 0096]; 
 	modify the intended display parameter based at least in part on the characteristic of the display to obtain a modified display parameter The luminance signal indicating luminance in this example is an HDR-enabled HDR signal. An image after grading is quantized by inverse EOTF of HDR, and the code value corresponding to the luminance value of the image is determined. Processing such as image coding is performed based on this code value, and a video stream is generated. During playback, a decoding result of the stream is converted into a linear signal through inverse quantization based on EOTF of HDR, and the luminance value for each pixel is restored  [Toma para 0100];  and cause the adapted content item to be displayed on the display according to the modified display parameter By using this luminance value and metadata, a video conversion processor performs conversion into the luminance value that can be displayed by a video display unit, so that the video display unit can display the HDR video. For example, when peak luminance of an original HDR video is 2,000 nit and peak luminance of the video display unit is 800 nit, the luminance may be lowered through conversion. [Toma para 0101]

Regarding claim 21 Toma teaches everything above (see claim 16). In addition Toma teaches wherein the instructions to adjust the modified display parameter further The HDR metadata that is input into data output apparatus 400 includes characteristic data indicating the mastering characteristic of the HDR signal, and conversion auxiliary data indicating a tone mapping method for converting the HDR signal into the SDR signal or converting the dynamic range of the HDR signal. These two types of metadata are stored as the static HDR metadata or the dynamic HDR metadata, as described in FIG. 5 and FIG. 6. Furthermore, the static HDR metadata is stored in at least one of the content management information and the video stream [Toma para 0140] based on a user setting FIG. 25 is a diagram illustrating the display method of the user guidance menu that allows selection of the processing method at a time of performing the conversion processing from HDR stored within a disc to SDR. [Toma para 0239]

Regarding claim 22 Toma teaches everything above (see claim 16). In addition Toma teaches wherein the content item is a first content item, wherein the preferred adaptation technique is a first preferred adaptation technique, regarding the dynamic range, HDR (High Dynamic Range) attracts attention as a scheme that supports a luminance range with an extended maximum luminance value for representing bright light including specular reflection light that cannot be represented by current TV signals with brightness more similar to actual brightness while maintaining dark area gradation in conventional video. [Toma para 0094]   wherein the intended display parameter is a first intended display parameter, high resolution of video through introduction of 4K, consideration is given to high definition of video through extension of a dynamic range, enlargement of a color gamut, and addition or improvement of a frame rate. [Toma para 0093] in an HDR-enabled video, luminance of the video includes a luminance value within the luminance range of HDR. A luminance signal obtained through quantization of the luminance value of the video is referred to as an HDR signal. [Toma para 0096]; and wherein the processors are further configured to execute instructions causing the processors to: receive data indicative of a second preferred adaptation technique and a second intended display parameter for a second content item The static HDR metadata further includes information indicating the luminance value in the video signal with predetermined reference brightness, or information indicating a point from which the characteristic in EOTF changes. For example, the static HDR metadata includes information indicating the luminance value corresponding to white color in the video signal (diffuse white value). [Toma para 0113]  adapt the second content item to the display color space high resolution of video through introduction of 4K, consideration is given to high definition of video through extension of a dynamic range, enlargement of a color gamut, and addition or improvement of a frame rate. [Toma para 0093] and the second intended display parameter based on the second preferred adaptation technique In an SDR-enabled video, luminance of the video includes a luminance value within the luminance range of SDR. A luminance signal obtained through quantization of the luminance value of the video is referred to as an SDR signal. [Toma para 0096];  modify the first and second intended display parameters based at least in part on the characteristic of the display to obtain the modified display parameter The luminance signal indicating luminance in this example is an HDR-enabled HDR signal. An image after grading is quantized by inverse EOTF of HDR, and the code value corresponding to the luminance value of the image is determined. Processing such as image coding is performed based on this code value, and a video stream is generated. During playback, a decoding result of the stream is converted into a linear signal through inverse quantization based on EOTF of HDR, and the luminance value for each pixel is restored  [Toma para 0100];  and cause the adapted first and second content items to be displayed on the display according to the modified display parameter By using this luminance value and metadata, a video conversion processor performs conversion into the luminance value that can be displayed by a video display unit, so that the video display unit can display the HDR video. For example, when peak luminance of an original HDR video is 2,000 nit and peak luminance of the video display unit is 800 nit, the luminance may be lowered through conversion. [Toma para 0101]

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claim 2, 3, 5-9, 14, 15, 17 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toma and Greenebaum et al., US Patent Application (20120081279), hereinafter “Greenebaum”

Regarding claim 2 Toma teaches everything above (see claim 1). In addition Toma does not teach but Greenebaum teaches wherein the intended display parameter is based, at least in part, on at least one of: a capture environment for the content item; an editing environment for the content item; and an intended viewing environment for the content item. the optical sensor 404 may comprise a video ca era capable of capturing spatial information, color information, as well as intensity information. Thus, utilizing a video camera could allow for the creation of an ambient model that could adapt not only the gamma, and black point of the display device, but also the white point of the display device. [Greenebaum para 0045]

Greenebaum discloses the techniques disclosed herein use a display device, in conjunction with various optical sensors, e.g., an ambient light sensor or image sensors, to collect information about the ambient conditions in the environment of a viewer of the display device. Use of these optical sensors, in conjunction with knowledge regarding characteristics of the display device, can provide more detailed information about the effects the ambient conditions in the viewer's environment may have on the viewing 

Regarding claim 3 Toma teaches everything above (see claim 1). In addition Toma does not teach but Greenebaum teaches wherein the modified display parameter is associated with a viewing environment of the display device. an ambient-aware model for dynamically adjusting a display's characteristic disclosed herein takes information from one or more optical sensors 404 and display profile 104 and makes a prediction of the effect on viewing conditions and the viewer's perception due to ambient conditions. The result of that prediction is used to determine how system 600 modifies the LUT, such that it now serves as an "ambient-aware" LUT 602. The modifications to the LUT may comprise modifications to add or remove gamma from the system or to modify the black point or white point of the system. [Greenebaum para 0049]


Regarding claim 5 Toma teaches everything above (see claim 1). In addition Toma does not teach but Greenebaum teaches wherein the modified display parameter is associated with a common compositing space, the method further comprising: the ambient model 604 may consider predictions from a color appearance model 700, information from image sensor(s) 702 (e.g., information indicative of diffuse reflection levels), information from ambient light sensor(s) 704, and information and characteristics from the display profile 706. [Greenebaum para 0055]; and 
Greenebaum does not teach but Toma teaches adjusting the modified display parameter associated with the common compositing space based on the data indicative of ambient light conditions. regarding the dynamic range, HDR (High Dynamic Range) attracts attention as a scheme that supports a luminance range with an extended maximum luminance value for representing bright light including specular reflection light that cannot be represented by current TV signals with brightness more similar to actual brightness while maintaining dark area gradation in conventional video [Toma para 0094] A normal SDR TV, whose input signal is 100 nit, has capability of visual representation of 200 nit or more adapted to viewing environments (dark room: cinema mode, bright room: dynamic mode, etc.). [Toma para 0295]

Regarding claim 6 Toma and Greenebaum teaches everything above (see claim 5). In addition Toma does not teach but Greenebaum teaches wherein the data indicative of ambient light conditions is received from an optical sensor, and wherein the optical sensor comprises one or more of the following: an ambient light sensor, an image sensor, and a video camera. the ambient model 604 may consider predictions from a color appearance model 700, information from image sensor(s) 702 (e.g., information indicative of diffuse reflection levels), information from ambient light sensor(s) 704, and information and characteristics from the display profile 706. [Greenebaum para 0055];

Regarding claim 7 Toma and Greenebaum teaches everything above (see claim 5). In addition Toma does not teach but Greenebaum teaches wherein the data indicative of ambient light conditions comprises data indicative of at least one of: ambient light conditions from an image sensor facing in a direction of a viewer of the display device; or ambient light conditions from an image sensor facing away from a viewer of the display device. the ambient model 604 may consider predictions from a color appearance model 700, information from image sensor(s) 702 (e.g., information indicative of diffuse reflection levels), information from ambient light sensor(s) 704, and information and characteristics from the display profile 706. [Greenebaum para 0055];

Regarding claim 8 Toma and Greenebaum teaches everything above (see claim 5). In addition Toma does not teach but Greenebaum teaches further comprising evaluating an ambient conditions model based at least in part on the data indicative of ambient light conditions the ambient model 604 may consider predictions from a color appearance model 700, information from image sensor(s) 702 (e.g., information indicative of diffuse reflection levels), information from ambient light sensor(s) 704, and information and characteristics from the display profile 706. [Greenebaum para 0055] and the data indicative of the characteristic of the display The cross-hatched area 802 in graph 800 is representative of the shadow levels that are masked by diffuse reflection, i.e., the re-reflected ambient light off the display surface of the display device (although this amount of diffuse reflection may be an extreme example). As described above in reference to FIG. 4, shadow details occurring at luminance levels below the level of the diffuse reflection will not be able to be perceived by the user. … Thus, it may be beneficial to adjust the black point of the system, such that the lowest input value sent to the LUT will be translated into an image value capable of eliciting an illuminance response in the display device that is sufficient to overcome the diffuse reflection levels. [Greenebaum para 0056]

Regarding claim 9 Toma and Greenebaum teaches everything above (see claim 8). In addition Toma does not teach but Greenebaum teaches wherein adjusting the modified display parameter associated with the common compositing space further comprises determining an adjustment to a black point, white point, or a combination thereof, of the display device. Thus, it may be beneficial to adjust the black point of the system, such that the lowest input value sent to the LUT will be translated into an image value capable of eliciting an illuminance response in the display device that is sufficient to overcome the diffuse reflection levels. [Greenebaum para 0056]


 the ambient model 604 may consider predictions from a color appearance model 700, information from image sensor(s) 702 (e.g., information indicative of diffuse reflection levels), information from ambient light sensor(s) 704, and information and characteristics from the display profile 706. [Greenebaum para 0055]; and evaluate an ambient conditions model based, at least in part, on the data indicative of the characteristic of the display device and the data indicative of the ambient light conditions, Thus, it may be beneficial to adjust the black point of the system, such that the lowest input value sent to the LUT will be translated into an image value capable of eliciting an illuminance response in the display device that is sufficient to overcome the diffuse reflection levels. [Greenebaum para 0056]; and
Greenebaum does not teach but Toma teaches wherein the instructions to evaluate the ambient conditions model comprise instructions to determine an adjustment to the system adaptation regarding the dynamic range, HDR (High Dynamic Range) attracts attention as a scheme that supports a luminance range with an extended maximum luminance value for representing bright light including specular reflection light that cannot be represented by current TV signals with brightness more similar to actual brightness while maintaining dark area gradation in conventional video [Toma para 0094] A normal SDR TV, whose input signal is 100 nit, has capability of visual representation of 200 nit or more adapted to viewing environments (dark room: cinema mode, bright room: dynamic mode, etc.). [Toma para 0295]

Regarding claim 15 Toma and Greenebaum teaches everything above (see claim 14). In addition Toma does not teach but Greenebaum teaches wherein the instructions to evaluate an ambient conditions model further comprise instructions to cause the processors to determine one or more adjustments to a black point, white point, or a combination thereof, of the display device. Thus, it may be beneficial to adjust the black point of the system, such that the lowest input value sent to the LUT will be translated into an image value capable of eliciting an illuminance response in the display device that is sufficient to overcome the diffuse reflection levels. [Greenebaum para 0056]

Regarding claim 17 Toma teaches everything above (see claim 16). In addition Toma does not teach but Greenebaum teaches wherein the intended display parameter is based, at least in part, on at least one of: a capture environment for the content item; an editing environment for the content item; and an intended viewing environment for the content item. . the optical sensor 404 may comprise a video ca era capable of capturing spatial information, color information, as well as intensity information. Thus, utilizing a video camera could allow for the creation of an ambient model that could adapt not only the gamma, and black point of the display device, but also the white point of the display device. [Greenebaum para 0045]
 the ambient model 604 may consider predictions from a color appearance model 700, information from image sensor(s) 702 (e.g., information indicative of diffuse reflection levels), information from ambient light sensor(s) 704, and information and characteristics from the display profile 706. [Greenebaum para 0055]; 
	and cause the adapted content item to be displayed on the display according to the adjusted and modified display parameter  an ambient-aware model for dynamically adjusting a display's characteristic disclosed herein takes information from one or more optical sensors 404 and display profile 104 and makes a prediction of the effect on viewing conditions and the viewer's perception due to ambient conditions. The result of that prediction is used to determine how system 600 modifies the LUT, such that it now serves as an "ambient-aware" LUT 602. The modifications to the LUT may comprise modifications to add or remove gamma from the system or to modify the black point or white point of the system. [Greenebaum para 0049]
Greenebaum does not teach but Toma teaches  adjust the modified display parameter based on the data indicative of ambient light conditions regarding the dynamic range, HDR (High Dynamic Range) attracts attention as a scheme that supports a luminance range with an extended maximum luminance value for representing bright light including specular reflection light that cannot be represented by current TV signals with brightness more similar to actual brightness while maintaining dark area gradation in conventional video [Toma para 0094] A normal SDR TV, whose input signal is 100 nit, has capability of visual representation of 200 nit or more adapted to viewing environments (dark room: cinema mode, bright room: dynamic mode, etc.). [Toma para 0295].

Regarding claim 19 Toma and Greenebaum teaches everything above (see claim 18). In addition Toma does not teach but Greenebaum teaches wherein the instructions to adjust the modified display parameter further comprise instructions causing the processors to evaluate an ambient conditions model based on the data indicative of ambient light conditions the ambient model 604 may consider predictions from a color appearance model 700, information from image sensor(s) 702 (e.g., information indicative of diffuse reflection levels), information from ambient light sensor(s) 704, and information and characteristics from the display profile 706. [Greenebaum para 0055]

Regarding claim 20 Toma and Greenebaum teaches everything above (see claim 18). In addition Toma does not teach but Greenebaum teaches wherein the instructions to adjust the modified display parameter further comprise instructions causing the processors to determine one or more adjustments to a black point, a white point, or a combination thereof, of the display. Thus, it may be beneficial to adjust the black point of the system, such that the lowest input value sent to the LUT will be translated into an image value capable of eliciting an illuminance response in the display device that is sufficient to overcome the diffuse reflection levels. [Greenebaum para 0056]

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981.  The examiner can normally be reached on 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J MICHAUD/Examiner, Art Unit 2694